DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. [US 20150033886 A1, hereafter Okamoto].
As per Claim 1, Okamoto teaches a method of adjusting a first element of a lithography apparatus relative to a second element of the lithography apparatus via a tunable spacer arranged between the first and second elements (See fig. 1B, Para 35), the method comprising: 
a) unloading the tunable spacer 21; 

c) loading the tunable spacer to adjust the first element relative to the second element (Para 35-38).
As per Claim 2, Okamoto teaches the method of claim 1, further comprising, before a): determining (by detection) the actual location of the first element; and determining the nominal location of the first element (Para 91).
As per Claim 3, Okamoto teaches the method of claim 2, wherein determining the actual location of the first element comprises measuring the actual location of the first element or calculating the actual location of the first element (Para 91).
As per Claim 5, Okamoto teaches the method of claim 2, wherein determining the actual location of the first element comprises determining the actual location of the first element relative to the second element (Para 35-38).
As per Claim 6, Okamoto teaches the method of claim 1, wherein b) comprises steplessly adjusting the height of the tunable spacer (See fig. 1B, see the dotted lines of 211).
As per Claim 7, Okamoto teaches the method of claim 1, wherein a) comprises lifting the first element 14 from the tunable spacer (Para 36 and 37).
As per Claim 8, Okamoto teaches the method of claim 1, wherein c) comprises settling the first element on the tunable spacer (See fig. 1B).
As per Claim 9, Okamoto teaches the method of claim 1, wherein b) comprises using a gear (screw) mechanism to adjust the height of the tunable spacer, wherein the gear mechanism comprises a part of the tunable spacer (Para 37).
As per Claim 10, Okamoto teaches the method of claim 9, wherein b) comprises adjusting the height of the tunable spacer via a linear movement of a displacement element of the tunable spacer relatively toward a housing element of the tunable spacer along a first spatial direction (X-direction) (See fig. 1B).
As per Claim 11, Okamoto teaches the method of claim 10, wherein, during b), the gear mechanism transfers the linear movement of the displacement element along the first spatial direction (Z direction) into a linear movement of the displacement element along a second spatial direction different from the first spatial direction (Para 35-38).
As per Claim 12, Okamoto teaches the method of claim 10, further comprising, during the linear movement of the displacement element relatively toward the housing element, gliding an inclined gliding surface of the displacement element on an inclined gliding surface of the housing element (Para 35-38).
As per Claim 13, Okamoto teaches the method of claim 10, further comprising using an adjustment element to move the displacement element relatively toward the housing element along the first spatial direction (Para 35-38).
As per Claim 14, Okamoto teaches the method of claim 1, wherein b) comprises bringing the tunable spacer from a non-deflected status into a deflected status, and a height of the tunable spacer in the deflected status is greater than a height of the tunable spacer the non-deflected status (Para 37).
As per Claim 15, Okamoto teaches the method of claim 1, comprising keeping the tunable spacer between the first and second elements throughout a) to c) (Para 35-38).
As per Claim 16, Okamoto teaches the method of claim 1, wherein, during c), the tunable spacer is force-free (Para 37).
As per Claim 17, Okamoto teaches the method of claim 1, wherein: a) comprises lifting the first element from the tunable spacer; and b) comprises steplessly adjusting the height of the tunable spacer (Para 35-38).
As per Claim 18, Okamoto teaches the method of claim 17, wherein c) comprises settling the first element on the tunable spacer (See fig. 1B, Para 35-38).
As per Claim 19, Okamoto teaches the method of claim 18, further comprising, before a): determining the actual location of the first element; and determining the nominal location of the first element (Para 91).
As per Claim 20, Okamoto teaches the method of claim 1, wherein: a) comprises lifting the first element from the tunable spacer; b) comprises using a gear mechanism to adjust the height of the tunable spacer; and the gear mechanism comprises a part of the tunable spacer (See fig. 1B, Para 35-38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto as applied in claim 2 above, in view of Mizuno [US 20080204904 A1].
As per Claim 4, Okamoto teaches the method of claim 2.
Okamoto does not explicitly teach wherein determining the nominal location of the first element comprises calculating the nominal location of the first element.
Mizuno teaches the position sensor 102 is mounted on three places around the optical axis at an angular interval of approximately 120.degree.. Each of the position sensors 102 is arranged in approximately equal intervals from the optical axis. According to this configuration, displacement in the X-axis, the Y-axis, and the Z-axis directions and angular displacement (amount of rotation) in the direction of rotation around the X-axis and the Y-axis can be measured. In other words, a mean value of three displacement values acquired from the three Z-sensor heads can be calculated as a displacement of the center of the optical element 1 in the Z-axis direction. Further, an angular displacement around the X-axis and the Y-axis can be calculated based on an angle formed by a plane that includes three points which corresponds to the three displacement values and a plane perpendicular to the optical axis (Para 56 and 57).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate position correction method of Mizuno in the positioning system of Okamoto in order to improve the precision of positioning the element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882